If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                             COURT OF APPEALS


PERRY JOHNSON,                                                       FOR PUBLICATION
                                                                     June 1, 2022
               Plaintiff,                                            9:00 a.m.

v                                                                    No. 361564

BOARD OF STATE CANVASSERS, SECRETARY
OF STATE, and BUREAU OF ELECTIONS
DIRECTOR,

               Defendants.



Before: K. F. KELLY, P.J., and M. J. KELLY and HOOD, JJ.

PER CURIAM.

        In this expediated matter,1 plaintiff, Perry Johnson, has filed an original complaint seeking
a writ of mandamus compelling defendants, the Board of State Canvassers (the Board), Secretary
of State, and Bureau of Elections Director (the Bureau and the Director, respectively), 2 to certify
his name as a Republican candidate for the Office of Governor on the August 2, 2022 primary
election. We conclude that Johnson has not carried his burden of establishing that he is entitled to
a writ of mandamus, so we deny his complaint.




1
 Johnson v Bd of State Canvassers, unpublished order of the Court of Appeals (Docket No.
361564), entered May 27, 2022.
2
  The Director of Elections is appointed by the secretary of state and supervises the Bureau of
Elections. MCL 168.32(1); MCL 168.34. The Director is “vested with the powers and shall
perform the duties of the secretary of state under his or her supervision, with respect to the
supervision and administration of the election laws.” MCL 168.32(1). As “a nonmember secretary
of the state board of canvassers,” id., the Director supervises the Bureau as it assists the Board in
canvassing petitions.



                                                -1-
                                        I. BASIC FACTS

        In order to be included on the August 2, 2022 primary ballot as a prospective candidate for
the Office of Governor, Johnson was required to submit nominating petitions that included the
signatures of at least 15,000 registered electors. See MCL 168.53 and MCL 168.544f. Prior to
the applicable filing deadline, he submitted nominating petitions that included a total of
approximately 23,193 signatures, each of which was purportedly the signature of a different
registered elector. Thereafter, on May 23, 2022, the Bureau’s staff issued a report recommending
that Johnson’s petition be determined insufficient.3 The staff report included the following
summary:

       NUMBER OF VALID SIGNATURES REQUIRED: 15,000 signatures.

       TOTAL FILING: 23,193 signatures.

       RESULT OF REVIEW: 13,800 facially valid signatures, 9,393 invalid signatures.

       Total number of signatures filed                                           23,193
       Not registered                                                       Less: 68
       Jurisdiction errors (no city in county known by name given           Less: 1,336
       by signer, dual jurisdiction entry, jurisdiction name given
       by signer does not align with address)
       Date errors (no date given by signer, date of birth entered,         Less: 269
       or date given by signer is later than circulator’s date of
       signing)
       Address errors (no street address or rural route given)              Less: 81
       Circulator errors (circulator did not sign or date petition,         Less: 239
       etc.)
       Signature errors (no signature or incomplete signature)              Less: 15
       Miscellaneous errors (signatures of dubious authenticity             Less: 402
       where the petition signature does not match the signature
       on file or multiple signatures appear to have been written
       by the same individual, etc.)
       Number of signatures on sheets submitted by fraudulent-              Less: 6,983
       petition circulators

       The point of contention in this matter is the 6,983 signatures that were invalidated because
they were on sheets submitted by individuals that the Board determined to be fraudulent-petition




3
  Non-party Carol Bray filed a sworn complaint with the Board challenging the validity and
genuineness of the signature on Johnson’s nominating petitions. The Board, however, did not
commence an investigation of her complaint because it had already determined that Johnson’s
nominating petitions were insufficient.



                                                -2-
circulators.4 It is undisputed that, contrary to the traditional methodology employed to canvass a
nominating petition, the Bureau used an additional approach due to the volume of signatures
submitted by a number of petition circulators who appear to have engaged in widespread fraud
across multiple petitions submitted on behalf of multiple candidates. Specifically, the Bureau
estimated that “at least 68,000 invalid signatures [were] submitted across 10 sets of nominating
petitions,” and that “[i]n several instances, the number of invalid signatures submitted by [the
fraudulent-petition circulators] was the reason a candidate had an insufficient number of valid
signatures.” The Bureau summarized the problem as follows:

       These petition sheets tended to display at least one of the following patterns:

              An unusually large number of petition sheets where every signature line was
               completed, or where every line was completed but one or two lines were
               crossed out;

              Many sheets showing signs of apparent attempts at “intentional” signature
               invalidity, including sheets where an entry listed a county in the “city or
               township” field, or a birth date rather than the date of signing in the “date”
               field;

              An unusually large number of petition sheets that showed no evidence of
               normal wear that accompanies circulation, including folding, scuffing,
               minor water damage from rain, or any of the other characteristics that come
               from sheets being kept on clipboards and handled by multiple people in
               public or outdoor conditions.

              Sheets that appeared to be “round-tabled” a practice in which a group of
               individuals passes around sheets with each individual signing one line on
               each sheet with handwriting different from the circulator’s handwriting, in
               an attempt to make handwriting and signatures appear authentic and
               received from actual voters.

              Sheets on which blank and completed lines were randomly interspersed,
               indicating that a sheet had been submitted “mid-round-table.” In such cases,
               a sheet was submitted even though the round-tabling process had not been
               completed.

              Sheets where all ten lines had signatures and partial addresses or dates, but
               only a random subset were fully completed;




4
  Based on the record before this Court, it does not appear that any specific candidates or campaigns
were aware of the activities of the individuals that were determined to have provided fraudulent
signatures in connection with multiple nominating petition. Nor does it appear that any civil
actions or criminal charges have been brought against those individuals.


                                                -3-
              Sheets on which every instance of the handwriting of certain letters across
               different signatory lines and sheets, including in the signatures themselves,
               was near-identical;

              Sets of sheets where the two or three distinct handwriting styles appeared
               on multiple sheets.

               Based on these observations, staff began to compare signatures on the
       petitions to the [qualified voter file (QVF)]. During its review against the QVF,
       staff noticed the following:

              Discrepancies in the signature appearing on the petition sheet and the
               voter’s signature appearing in the Qualified Voter File;

              An unusually high number of signatures corresponding to addresses where
               the voter was previously but not currently registered to vote;

              An unusually high number of signatures corresponding to formerly
               registered voters whose registrations were cancelled because the voter had
               died months or years prior to the date of the signature;

              Several errors in the voters’ names where the name on the petition was
               spelled differently than the voters’ registration in the QVF or where the
               petition used the voter’s middle name or a diminutive or nickname;

              The jurisdictions listed almost always utilized the mailing address versus
               the actual jurisdiction.

       After review, staff identified across multiple drives numerous circulators that had
       submitted fraudulent signatures and assembled a list of the names of circulators
       who had signed multiple petition sheets consisting of invalid signatures. These
       patter[n]s suggest to staff that the fraudulent circulators were utilizing an outdated
       mailing list obtained from some source. As more nominating petitions were
       submitted, staff continued to identify fraudulent sheets and build the list of
       circulators consistently submitting such sheets.

        In order to address the apparent widespread fraud, the Bureau used a modified version of
its standard approach to process nominating petitions. The Bureau explained its modified
approach in a May 23, 2022 staff report on fraudulent nominating petitions. That report stated:

              The Bureau’s standard approach to processing nominating petitions has two
       stages. First, staff “face reviews” every petition sheet and signature for facial
       compliance with the Michigan Election Law, which includes: checking that the
       signature header and the circulator certificate are properly completed; that each
       signature is accompanied by an address, name, and date; that the city or township
       in which the signer claimed to reside was in the county written on the signature
       header; and other issues required for a facially valid sheet or signature. During past


                                                -4-
       face reviews, the Bureau has identified scattered instances of signatures of dubious
       authenticity, and upon review of the signature removed these from the total of valid
       signatures[.]

              At the conclusion of stage one (face review), staff determines how many
       signatures have been disqualified for facial errors and . . . calculates the balance of
       remaining potential valid signatures remaining. If the candidate now has fewer
       signatures than the total required to qualify, the Bureau will recommend that the
       Board determine the petitions insufficient. If the candidate has more signatures
       remaining than the required number to qualify, the Bureau notes the difference (the
       “cushion”).

               In the second stage, Bureau staff then reviews any challenges to the
       petition’s sufficiency. . . .

                                               * * *

               Because, in the past, the number of signatures of dubious authenticity were
       typically scattered throughout petitions and relatively small in number, the Bureau
       has previously not developed a separate review procedure for fraudulent petition
       sheets. Instead, the Bureau would review sheets and signatures individually if
       identified during face review or during a challenge. However, because of the
       unprecedented number of fraudulent petition sheets consistent of invalid signatures
       identified during the initial review of petition sheets submitted this election cycle,
       and the fact that the same fraudulent-petition circulators submitted petition sheets
       for many different candidates, it was not practical to review these sheets
       individually during the course of ordinary face review and challenge processing.

               Instead, staff utilized an additional step within the processing method
       described above. Prior to face review, staff reviewed each candidate’s petitions for
       petitions signed by circulators who were suspected of submitting fraudulent sheets.
       Signatures appearing on these fraudulent sheets were separated from the remaining
       petition sheets for each candidate. To verify that these fraudulent petition sheets
       did not include sheets or individual signatures that were actually valid signatures
       submitted by registered voters, staff conducted a targeted signature check of
       signatures across each circulator’s sheets for each candidate to confirm that these
       circulators’ submissions in fact consisted of fraudulent sheets with invalid
       signatures.5

              The Bureau determined that all reviewed signatures appearing on sheets
       signed by the fraudulent-petition circulators were invalid. After petition sheets
       submitted by the fraudulent-petition circulators were identified, the number of


5
  If this targeted review showed that a circulator had collected legitimate signatures, the circulator
was removed from the list of fraudulent-petition circulators and signatures appearing on that
circulator’s petition sheets were added back into the universe of potentially valid signatures.


                                                 -5-
       signatures appearing on those sheets was totaled and that total was subtracted from
       the number of signatures submitted by the candidate. If the candidate had enough
       potentially valid signatures to [sic] remaining to avoid immediate disqualification,
       the petitions were then put through the face review and challenge process described
       above. If not, Bureau recommended the Board determine the petitions insufficient.

               Staff determined that the fraudulent petition sheets consisted of signatures
       that were invalid because the petitions consisted of names of voters who were not
       registered in the appropriate jurisdiction, or names of valid registered voters with
       forged signatures. Staff were able to identify fraudulent petition sheets using a
       combination of methods. First, staff noted that the signatures, names, addresses,
       and dates on many of the fraudulent sheets were obviously signed by one or a small
       number of individuals which can be seen in the [sic] Upon noticing these
       similarities in handwriting, staff began to check individual signatures and voter
       information against the Qualified Voter File.

              Review showed that a significant percentage of alleged signatories were no
       longer registered in the jurisdiction because they had moved from the address
       marked on the petition sheet months or years before. Review also revealed that a
       number of the alleged signatories’ registrations were cancelled because the
       individual had died prior to the date of signing. None of the reviewed signatures
       appearing on these petition sheets had redeeming qualities demonstrating a match
       when compared with the signature on file. [Footnote in original; emphasis added.]

       With respect to Johnson’s nominating petitions, the May 23, 2022 staff report addressed
the impact of the fraudulent-petition circulators as follows:

               Staff reviewed each petition sheet submitted by Mr. Johnson. During that
       review, staff flagged each sheet which was signed by a fraudulent-petition
       circulator. For additional information on sheets submitted by fraudulent-petition
       circulators, see Staff Report on Fraudulent Nominating Petitions.

               In total, staff’s review of Mr. Johnson’s petition sheets identified 9,393
       invalid signatures and 13,800 facially valid signatures, which dropped him below
       the 15,000 threshold and rendered him ineligible for the ballot.

               Signatures from the following fraudulent-petition circulators were included
       in Mr. Johnson’s submission:

              Davon Best                                    60 signatures
              Antonio Braxton                               177 signatures
              Brianna Briggs                                254 signatures
              Nicholas Carlton                              404 signatures
              DeShawn Evans                                 401 signatures
              Jehvon Evans                                  70 signatures
              Justin Garland                                203 signatures
              LeVaughn Hearn                                108 signatures



                                               -6-
       Brianna Heron                                 450 signatures
       Aaliyah Ingram                                154 signatures
       Niccolo Mastromatteo                          97 signatures
       Giovannee Smith                               460 signatures
       Ryan Snowden                                  1,077 signatures
       Trevon Stewart                                29 signatures
       Stephen Tinnin                                1,034 signatures
       Yazmine Vasser                                576 signatures
       Diallo Vaughn                                 440 signatures
       William Williams                              989 signatures
                                                     6,983 signatures

        Distinctive characteristics of petition sheets submitted by fraudulent-
petition circulators included all of the following:

       1. Signatures from voters who have been canceled or have not lived at
the address on the petition for years.

        Through its review, staff identified a number of fraudulent signatures that
were purported to be from voters who had been canceled. Voters were canceled
for a variety of reasons which included moving out of state and death. Several
signatures also listed an address where the voter has not resided from at least one
to eight years prior to signing.

                                      * * *

       2. Misspelled names or addresses.

        In some cases, the voter’s name is misspelled, either in the signature block
or in the block for the voter’s printed name. Misspelling of the purported
individual’s own name is an indicator of fraud. Although signatures do not need to
be legible to be accepted, a large number of signatures in which the proffered
signature appears to have a different spelling than the printed name is an indicator
of fraud.

                                      * * *

       3. Repeated use of an uncommon signature abbreviation.

       An additional anomaly is the use of a first name and last initial as a
signature. Using a first initial and last name (for example, J. Smith) is not
uncommon; the inverse (John S.) is rare. Nonetheless, this unusual combination
was included throughout the fraudulent petition sheets . . . .

                                      * * *

     ADDITIONAL INVALID SIGNATURES IDENTIFIED DURING
FACE REVIEW: As with all candidates, the staff initially conducted a face


                                        -7-
       review of Mr. Johnson’s petition sheets. Substantial numbers of signatures were
       deemed invalid on face review based on the errors described above, with one of the
       largest numbers coming from jurisdictional errors. . . .

                                               * * *

               The petition also included 402 signatures with miscellaneous errors,
       including signatures of dubious authenticity submitted by circulators other than
       those listed in the fraudulent-circulator report. For instance, Dulce Amaya Romero
       submitted 4 petition sheets which 40 signatures of dubious authenticity [sic].

                                               * * *

       Mr. Johnson did not meet the threshold for certification to the ballot based on the
       staff’s initial review.6

        On May 26, 2022, the Board held a public meeting, at which it intended to “make a final
determination on whether to accept the staff’s recommendation.” A motion was made to accept
the staff’s recommendation that Johnson’s nominating petitions were “insufficient,” and the Board
deadlocked along partisan lines.7 The next day, May 27, 2022, Johnson filed his instant complaint
for mandamus, along with a brief in support and a motion seeking immediate consideration. This
Court granted immediate consideration and ordered that, pursuant to MCR 7.206(D)(4), the matter
would be submitted for decision on the briefs filed without oral argument.

                                        II. JURISDICTION

      As explained in Citizens for Protection of Marriage v Bd of State Canvassers, 263 Mich
App 487, 491-492; 688 NW2d 538 (2004):

       This Court has jurisdiction to entertain a mandamus action against a state officer.
       MCR 7.203(C)(2); Comm for Constitutional Reform v Secretary of State, 425 Mich
       336, 338 n 2; 389 NW2d 430 (1986); see also MCL 600.4401 (allowing a party to
       commence a mandamus action in the Court of Appeals). Whether the defendant
       had a clear legal duty to perform and whether the plaintiff had a clear legal right to




6
  In an affidavit submitted in support of the Board’s answer to the complaint, the Director of the
Bureau averred that, of the 6,983 signatures invalidated because they were submitted by the
fraudulent-petition circulators, the Bureau checked 1,405 (approximately 20.1%) of the signatures
against the qualified voter file. None of the signatures that were compared to the qualified voter
file were determined to be valid.
7
  We conclude that, although the Board deadlocked on the issue of whether to find Johnson’s
petitions sufficient or insufficient, its inaction “constitutes an action, which is the equivalent of a
determination.” Deleeuw v State Bd of Canvassers, 263 Mich App 497, 506 n 4; 688 NW2d 847
(2004).


                                                 -8-
       the performance of that duty are questions of law that we review de novo. See In
       re MCI, 460 Mich 396, 442–443, 596 NW2d 164 (1999).

                                   III. WRIT OF MANDAMUS

        “The plaintiff bears the burden of demonstrating entitlement” to a writ of mandamus. Id.
at 492. “Mandamus is a discretionary writ and an extraordinary remedy.” Comm to Ban Fracking
in Mich v Bd of State Canvassers, 335 Mich App 384, 394; 966 NW2d 742 (2021) (Fracking).
“The writ is one of grace” and “equitable principles” apply. Franchise Realty Interstate Corp v
Detroit, 368 Mich 276, 279; 118 NW2d 258 (1962). “The primary purpose of the writ of
mandamus is to enforce duties created by law, where the law has established no specific remedy
and where, in justice and good government, there should be one.” State Bd of Ed v Houghton Lake
Community Sch, 430 Mich 658, 667; 425 NW2d 80 (1988).

               To obtain the extraordinary remedy of a writ of mandamus, the plaintiff
       must show that: (1) the plaintiff has a clear, legal right to performance of the
       specific duty sought, (2) the defendant has a clear legal duty to perform, (3) the act
       is ministerial, and (4) no other adequate legal or equitable remedy exists that might
       achieve the same result. [Rental Props Owners Ass’n of Kent Co v Kent Co Treas,
       308 Mich App 498, 518; 866 NW2d 817 (2014).]

“[A] clear, legal right is one clearly founded in, or granted by, law; a right which is inferable as a
matter of law from uncontroverted facts regardless of the difficulty of the legal question to be
decided.” Id. at 519 (quotation marks and citation omitted). “A ministerial act is one in which the
law prescribes and defines the duty to be performed with such precision and certainty as to leave
nothing to the exercise of discretion or judgment.” Hillsdale Co Senior Servs, Inc v Hillsdale Co,
494 Mich 46, 58 n 11; 832 NW2d 728 (2013) (quotation marks and citation omitted).

        Johnson contends, somewhat inelegantly, that defendants have a clear, legal duty to certify
his name for the ballot because he submitted at least 15,000 valid signatures across his nominating
petitions. He notes, correctly, that signatures on petitions are presumed valid and that the burden
is on the challenger to the signatures to prove by clear, convincing, and competent evidence that
the signatures are invalid. See Jaffee v Allen, 87 Mich App 281, 285; 274 NW2d 38 (1978) and
Farm Bureau Mut Ins Co of Mich v Comm’r of Ins, 204 Mich App 361, 365-366; 514 NW2d 547
(1994). He argues that defendants have a clear legal duty to invalidate signatures using only the
procedure set forth in MCL 168.552(8) and (13).

         MCL 168.552 sets forth relatively “detailed procedures for investigating and resolving
complaints about nominating petitions,” Berry v Garrett, 316 Mich App 37, 41; 890 NW2d 882
(2016), and it also sets forth the Board’s “duties with regard to qualifying petitions,” Deleeuw v
State Bd of Canvassers, 263 Mich App 497, 500-501; 688 NW2d 847 (2004). The Board’s duty
is, in short, “to determine whether the signatures on the petitions are valid, including those of the
people who circulate the petitions, whether they are the signatures of registered voters, and whether
there are sufficient valid signatures to certify the petitions.” Id.




                                                 -9-
       Relevant to this matter, MCL 168.552(8) provides:

                (8) . . . Upon the receipt of the nominating petitions, the board of state
       canvassers shall canvass the petitions to ascertain if the petitions have been signed
       by the requisite number of qualified and registered electors. Subject to subsection
       (13), for the purpose of determining the validity of the signatures, the board of state
       canvassers may cause a doubtful signature to be checked against the qualified voter
       file or the registration records by the clerk of a political subdivision in which the
       petitions were circulated. If the board of state canvassers receives a sworn
       complaint, in writing, questioning the registration of or the genuineness of the
       signature of the circulator or of a person signing a nominating petition filed with
       the secretary of state, the board of state canvassers shall commence an
       investigation. Subject to subsection (13), the board of state canvassers shall verify
       the registration or the genuineness of a signature as required by subsection (13).
       If the board is unable to verify the genuineness of a signature on a petition, the
       board shall cause the petition to be forwarded to the proper city clerk or township
       clerk to compare the signatures on the petition with the signatures on the
       registration record, or in some other manner determine whether the signatures on
       the petition are valid and genuine. The board of state canvassers is not required to
       act on a complaint respecting the validity and genuineness of signatures on a
       petition unless the complaint sets forth the specific signatures claimed to be invalid
       and the specific petition for which the complaint questions the validity and
       genuineness of the signature or the registration of the circulator, and unless the
       complaint is received by the board of state canvassers within 7 days after the
       deadline for filing the nominating petitions. . . .

The first emphasized sentence affords the Board discretion to “cause a doubtful signature to be
checked” either “against the qualified voter file” or “the registration records by the clerk of a
political subdivision in which the petitions were circulated.” Thus, although the first emphasized
sentence allows some leeway, that leeway is tempered by the requirements of § 552(13). The
second emphasized sentence mandates when verifying “the registration or the genuineness of a
signature,” the Board must comply with § 552(13). MCL 168.552(13) provides:

               (13) The qualified voter file may be used to determine the validity of petition
       signatures by verifying the registration of signers. If the qualified voter file
       indicates that, on the date the elector signed the petition, the elector was not
       registered to vote, there is a rebuttable presumption that the signature is invalid. If
       the qualified voter file indicates that, on the date the elector signed the petition, the
       elector was not registered to vote in the city or township designated on the petition,
       there is a rebuttable presumption that the signature is invalid. The qualified voter
       file shall be used to determine the genuineness of a signature on a petition.
       Signature comparisons shall be made with the digitized signatures in the qualified
       voter file. The county clerk or the board of state canvassers shall conduct the
       signature comparison using digitized signatures contained in the qualified voter file
       for their respective investigations. If the qualified voter file does not contain a
       digitized signature of an elector, the city or the township clerk shall compare the
       petition signature to the signature contained on the master card. [Emphasis added.]


                                                 -10-
The plain language of MCL 168.552(13), therefore, allows the Board the discretion to use or not
use the qualified voter file when verifying the registration of signers, but requires the Board use
the qualified voter file when determining “the genuineness of a signature on a petition.” The
phrase “a signature” is singular. Johnson contends that, as a result, the Board had a clear, legal
duty to check each and every signature against the qualified voter file before it could deem the
signature invalid. Because the targeted signature check resulted in the Board not checking each
and every purportedly invalid signature against the qualified voter file, Johnson believes that he is
entitled to relief. His argument, however, does not properly account for MCL 168.544c. As
relevant here, under MCL 168.544c(8), “[a]n individual shall not . . . [s]ign a petition with a name
other than his or her own,” Under MCL 168.544c(10), “[a]n individual shall not sign a petition
with multiple names.” The fraudulent-petition circulators are individuals and, based on the record
before this Court, there is evidence that they signed Johnson’s nominating petitions with names
other than their own and that they signed his nominating petitions with multiple names. MCL
168.544c(11) provides:

               (11) If after a canvass and a hearing on a petition under section 476 or 552
       the board of state canvassers determines that an individual has knowingly and
       intentionally failed to comply with subsection (8) or (10), the board of state
       canvassers may impose 1 or more of the following sanctions:

               (a) Disqualify obviously fraudulent signatures on a petition form on which
       the violation of subsection (8) or (10) occurred, without checking the signatures
       against local registration records.

             (b) Disqualify from the ballot a candidate who committed, aided or abetted,
       or knowingly allowed the violation of subsection (8) or (10) on a petition to
       nominate that candidate. [Emphasis added.]

Based on the record before this Court, it is apparent that, after a canvass and hearing on a petition
under MCL 168.552, the Board determined that several individuals—the fraudulent-petition
circulators—knowingly and intentionally failed to comply with MCL 168.544c(8) and (10). As a
result, the Board had the discretion to disqualify their obviously fraudulent signatures without
checking the signatures against local registration records. The Board, therefore, had a clear legal
duty to investigate, but it did not have a clear legal duty to conduct a comparison of each fraudulent
signature against the qualified voter file. Likewise, because the Board had the discretion to not
check each and every signature submitted by the fraudulent-petition circulators, the act Johnson is
seeking to compel defendants to perform is not ministerial in nature. See Hillsdale Co Senior
Servs, Inc, 494 Mich at 58 n 11. Because Johnson bears the burden of demonstrating his
entitlement to the requested writ, see Citizens for Protection of Marriage, 263 Mich App at 492,
we conclude that his failure to show that the act requested is ministerial and his failure to show a
clear legal duty on the part of the Board are fatal to his claim.8



8
 We do not reach the merits of Johnson’s due process claim as it is not properly addressed via
mandamus. However, we note that he was provided with the names of each of the fraudulent-



                                                -11-
       For those reasons, Johnson’s complaint for mandamus is denied on the merits. This
opinion constitutes our final judgment in this case, see MCR 7.215(E)(1), and this judgment shall
have immediate effect pursuant to MCR 7.215(F)(2). Given that the instant case involves
questions of significant public interest, no taxable costs are awarded. MCR 7.219(A).

                                                           /s/ Kirsten Frank Kelly
                                                           /s/ Michael J. Kelly
                                                           /s/ Noah P. Hood




petition circulators, was told how many signatures they had collected that were invalidated, and
was made aware that each and every signature submitted by those individuals have, in fact, been
invalidated. Based on that information, it is clear that he was provided with notice as to what
signatures were being invalidated and the basis for which they were being invalidated. He was
also provided with a meaningful opportunity to challenge the finding of invalidity at the May 26,
2022 hearing before the Board. See Spranger v City of Warren, 308 Mich App 477, 483; 865
NW2d 52 (2014) (“At a minimum, due process requires notice and an opportunity to be heard in
a meaningful time and manner.”).


                                              -12-